Name: Commission Regulation (EEC) No 741/89 of 22 March 1989 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the first and second quarters of 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 80/34 Official Journal of the European Communities 23 . 3 . 89 COMMISSION REGULATION (EEC) No 741/89 of 22 March 1989 fixing the quantities of frozen beef intended for processing which may be imported on special conditions for the first and second quarters of 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 14 (4) (a) and (c) thereof, Whereas the Council, under a special import system applicable to frozen beef and veal intended for processing, has drawn up, for the period 1 January to 31 December 1989 an estimate of 20 000 tonnes divided into two quantities of 13 000 tonnes and = 7 000 tonnes each, according to the type of product to be obtained ; Whereas, pursuant to Article 14 (4) (a) of Regulation (EEC) No 805/68 , it is necessary to determine the quantities to be imported per quarter as well as the rate of reduction of the import levy for meat referred to in Article 14 ( 1 ) (b) of that Regulation ; Whereas, with a view to imports in the first two quarters, the term of validity of the licences referred to in Article 4 (b) of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 3182/88 (4), should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 For the first and second quarters of 1989 the maximum quantities referred to in Article 14 (4) (a) of Regulation (EEC) No 805/68 shall be as follows :  in respect of the meat referred to in Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 , 6 000 tonnes of meat, expressed in bone-in meat,  in respect of the meat referred to in Article 14 ( 1 ) (b) of the said Regulation, 3 000 tonnes of meat, expressed in bone-in meat. Article 2 The levy on import of the meat referred to in the second indent of Article 1 shall be equal to the levy applicable on the day of import less 55 % . Article 3 By way of derogation from Article 4 (b) of Regulation (EEC) No 2377/80, the term of validity of licences issued under this Regulation shall extend for five months from their actual date of issue. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 61 , 4 . 3 . 1989, p. 43. (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . (4) OJ No L 283, 18 . 10 . 1988 , p . 13 .